Citation Nr: 1601934	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for recurrent headaches prior to February 27, 2012.  

2. Entitlement to a rating in excess of 10 percent for recurrent headaches from February 27, 2012, to May 4, 2015.  

3. Entitlement to a rating in excess of 50 percent for recurrent headaches from May 4, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty for training from February to June 1985, and on active duty from November 1990 to June 1991 and from November 2004 to November 2005.  

The issue of service connection for obstructive sleep apnea has been perfected for appellate review.  In June 2015, the Regional Office (RO) granted service connection for obstructive sleep apnea.  Because the issue was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Also in the June 2015 rating decision, the RO granted a higher 50 percent rating for headaches effective May 4, 2015.  Nevertheless, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of an increased rating remains in appellate status.  


FINDINGS OF FACT

1.  Prior to February 12, 2012, the Veteran experienced characteristic prostrating attacks averaging one episode every two months over the last several years due to migraine headaches.  

2.  Prior to May 4, 2015, the Veteran experienced characteristic prostrating attacks no more than once every two months due to migraine headaches.  

3.  Since May 4, 2015, the Veteran has experienced very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  For the initial rating period prior to February 12, 2012, resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for recurrent headaches have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).  

2.  For the period prior to May 4, 2015, the criteria for a rating in excess of 10 percent for recurrent headaches have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.124a, DC 8100 (2015).  

3.  For the period since May 4, 2015, the criteria for a rating in excess of 50 percent for recurrent headaches have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.124a, DC 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's headache disability is currently rated as noncompensable from March 17, 2009, to February 27, 2012, as 10 percent from February 27, 2012, and as 50 percent from May 4, 2015.  He contends that the symptomatology associated with the headaches warrants a higher rating than those currently assigned.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Under DC 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  

Considering first the period from March 17, 2009, to February 27, 2012, the Board finds, based on review of all evidence, lay and medical, that a 10 percent rating is warranted.  Specifically, in the September 2009 notice of disagreement, the Veteran reported experiencing weekly headaches, although he did not characterize them as prostrating.  In a November 2010 VA examination, he reported headache episodes occurring 2-3 times per month and lasting up to 2-3 days.  Additional symptoms included nausea, photophobia, phonophobia, and hyperesthesia.  

Further, in a February 2012 VA examination, prostrating attacks of migraine headaches were reported approximately once every two months.  These episodes lasted less than a day in duration.  Based on this evidence and affording the Veteran the benefit of the doubt, the Board concludes that a 10 percent rating is warranted from March 17, 2009, to February 27, 2012.  

Next, the Board will consider entitlement to an initial rating in excess of 10 percent prior to May 4, 2015.  Upon review of both the lay and medical evidence of record, the preponderance of the evidence is against a higher rating.  Specifically, the evidence does not reflect characteristic prostrating attacks averaging once per month over the last several months.  While the Veteran continued to report in 2012-2014 migraine headaches occurring approximately 2-3 times per month, these were not noted to be prostrating attacks.  

In May 2012 VA outpatient treatment, he reported headaches occurring up to three times per month and lasting up to a day in length.  A May 2013 private clinical note indicated a history of 2 headaches per week, lasting from a couple of hours to a day.  Pain was reportedly 7-8 out of 10.  On neither occasion, however, were the headaches noted to be prostrating.  Additionally, the Board finds no other applicable diagnostic codes which would afford the Veteran a higher rating.  The evidence of record supports the conclusion that the Veteran is not entitled to an initial rating in excess of 10 percent at any time prior to May 4, 2015.  

Considering next the period from May 4, 2015, the Veteran has been granted a 50 percent rating for this period, which represents the maximum schedular rating for migraine headaches.  Therefore, there is no higher schedular rating available regardless of the level of symptomatology.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the schedular 50 percent rating under DC 8100.  The schedular criteria for rating headaches encompass all symptoms and functional impairment associated with the Veteran's headaches, specifically including the criterion of severe economic inadaptability.  

As stated and analyzed above, the 50 percent schedular rating contemplates migraine headaches manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  This schedular rating criteria contemplate the average occupational impairment caused by headaches, specifically including work impairment and loss of income due to attacks of headaches.  In this case, manifestations of the headaches approximate such symptomatology and are fully contemplated by the 50 percent rating.  

To the extent that the headaches are asserted to have caused unemployability (inability to obtain or maintain substantially gainful employment), the Board notes the Veteran has already been granted a combined rating of 100 percent for his various service-connected disabilities.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun v. Peake, 22 Vet. App. 111, 117 (2008) ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.  

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the headache disability to the schedular criteria, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 50 percent schedular rating, which includes severe economic inadaptability; therefore, because the schedular rating criteria are adequate to rate all symptoms and impairment caused by his headaches, no extraschedular referral is warranted in this case.  

Further, there is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Moreover, because this appeal arises from the Veteran's timely disagreement with the rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was afforded several VA examinations for the disability on appeal, most recently in May 2015.  The VA and private treatment evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



ORDER

A 10 percent rating, but no higher, for recurrent headaches is granted for the period prior to February 27, 2012.  

A rating in excess of 10 percent for recurrent headaches prior to May 4, 2015, is denied.  

A rating in excess of 50 percent for recurrent headaches since May 4, 2015, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


